—

wo S SN DBD oe FF WS WH

ed

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 1 of 18

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
ISMAEL A. CASTRO, State Bar No. 85452
Supervising Deputy Attorney General
JuDY WONG, State Bar No. 299990
LAURIE N. ADAMSON, State Bar No. 242795
Deputy Attorneys General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-6095

Fax: (916) 324-5567

E-mail: Laurie. Adamson@doj.ca.gov

Attorneys for Xavier Becerra, Attorney General of

California, and Pat Leary, Acting Director of
California Department of Social Services

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

 

TEEN RESCUE, CARLTON WILLIAMS
as an individual and on behalf of all others
similarly situated,

Plaintiffs,

XAVIER BECERRA, Attorney General of
the State of California, in his official
capacity, WILLIAM LIGHTBOURNE,
Director of the State Department of Social
Services, in his official capacity, Butte
County Department of Children's Services
Division ad DOES 1-50,

Defendants.

 

 

 

 

2:19-ev-00457-JAM-EFB

DECLARATION OF IA LO IN SUPPORT
OF DEFENDANTS’ OPPOSITION TO
MOTION FOR TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCTION

6, 14" floor

Judge: Honorable John A. Mendez
Trial Date: None Set

Action Filed: March 13, 2019

Dept:

I, Ia Lo, declare that the following is true and correct:

1. I am employed by California Department of Social Services (CDSS), Community

Care Licensing Division, Sacramento Children's Residential Program, located at 2525 Natomas

Park Drive, Suite 260, Sacramento, CA 95833. I have been employed with California

Department of Social Services since October 26, 2016. [ am currently assigned to the Sacramento

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Co fo YK uM BP WY Ne

No So NY NO NN NY NY NO KF Fe Fe FEF Ft Fe Oe OSS le
BPS RR PP BBS Bee BABA E BEA Ss

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 2 of 18

Children’s Residential Regional Licensing Office, and my job title is Regional Manager. The
facts set forth herein are within my personal knowledge, to which I could and would testify
competently if called upon to do so.

2: As a Regional Manager, I am familiar with the provisions of the California Health
and Safety Code and Title 22 of the California Code of Regulations regarding the requirements
for licensing and operation of children’s residential facilities such as foster homes and group
homes for children. I receive ongoing training regarding updates to licensing laws, regulations,
procedures and policies as needed. I have performed numerous on-site facility evaluations,
witness interviews and conducted all aspects of investigation regarding licensed facilities.

3. My job duties as a Regional Manager include, but are not limited to supervising
and monitoring staff: reviewing applications for licensure; recommending license
approval/denial; conducting criminal record and child abuse background checks; performing on-
site facility evaluations; conducting all aspects of investigation regarding complaints against
facilities; interviewing witnesses; working in conjunction with law enforcement and child
protective services; and recommending and preparing administrative actions to deny, revoke, and
suspend facility licenses and certifications.

4, I am familiar with TEEN RESCUE, INC. DBA RIVER VIEW CHRISTIAN
ACADEMY (RVCA) and NEW DAY FOR CHILDREN, INC. (New Day) and because I
supervised and participated in the investigation of complaints of an unlicensed children’s
residential facility operating as RVCA and New Day at 12069 Tintagel Lane, Whitmore, Shasta
County, CA 96096, APN: 034-270-001.

5. I am duly authorized to review the investigation reports of CDSS regarding RVCA
and I reviewed those records in the course of my investigation. The records were prepared by
personnel of CDSS, investigators, or persons acting under control of either, in the ordinary course
of the CDSS business at or near the time of the act, condition, or event. It is the regular practice
of CDSS for an employee or representative with knowledge of the act, event, incident, order,
transaction, invoice, condition, photo, video recording, opinion, or diagnosis, to prepare these

records, or to transit information thereof to be included in such records. The records were made
2

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo fo NS DH OH FF WD BO Fe

N NH NO NY NY NWN NY WN HY F&F FSF FSF SF FSF FO EFhU EE llhlhrRhlUhre
Co ~F BA Ww & WH NHN FH TFT CO OH ss DB WH FP WwW BB S FS

 

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 3 of 18

at or near the time of the occurrence of the matters set forth by, or from information transmitted
by, a person with knowledge of those matters. My review of the CDSS business records disclosed
the following.

6. On January 26, 2010, CDSS received a complaint that RVCA (ormerly Julian
Youth Academy’) was providing therapeutic counseling services and 24-hour supervision to
youth. The complaint contained allegations of extreme measures of discipline used on youth,
including isolation, withholding food, Stockholm treatment, and shock collars. RVCA was also
reported to engage in activities typical of licensed children’s residential facilities, including the
control of medications, screening health complaints, arranging all medical appointments and
treatments, providing therapeutic services and a behavior program, as well as filtering of mail and
visitors.

7. On January 31, 2011, LPA Julie Darden received a complaint from a Confidential
Complainant who reported becoming aware of New Day for Children while attending a freedom
summit in the field of sex trafficking. During the summit, New Day reported its program serves
females ages 10 — 17 who are victims of sex trafficking, and that the New Day facility was
located at an undisclosed location in Northern California.

8. On February 9, 2011, LPA Troy Hetherwick attempted a site inspection. Upon
arrival, LPA Troy Hetherwick was denied access by a female staff member whom talked to Phil
Ludwig on the phone.

9, On October 22, 2011, CDSS LPA Andrea Betram-Mueller was discussing with a
woman (name unknown) a non-profit organization called “Run for Courage Inc.” “Run for
Courage Inc.” was formed by this woman and her friends to provide funding to organizations that
help child victims of the sex trafficking industry. This woman identified the beneficiaries of the
2011 Run for Courage, one of which was New Day for Children which she indicated was a
residential treatment program for girls who are victims of the sex trafficking industry.

10. On November 8, 2011, CDSS was made aware that news media reported the death

 

1 RVCA was previously known as Julian Youth Academy (JA). As such, this declaration
and some of CDSS documents may refer to RVCA as JA.

3

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo Co SS DBA A SP WH NH Fe

NN Be BR ee a eae —

25
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 4 of 18

of an infant on the grounds of RVCA at 12069 Tintagel Lane, Whitmore, Shasta County, CA
96096. (See article at https://krertv.com/archive/update-shasta-county-woman-arrested-for-
killing-secret-baby-infant-found-mummified, attached to this declaration as Attachment D).
According to the news report, the baby girl was born on September 19, 2011, to a RVCA staff
and former student Jessica Bradford. Ms. Bradford allegedly concealed her pregnancy from
everybody, gave birth under the deck outside her dorm room, hid the baby girl in an empty
structure on the property for four days, and hid her little corpse in a laundry basket after she died.

In 2014, an article found on https: ets-25-to-

   

life reported that Ms. Bradford was convicted of first-degree murder and was given a life

senience.

11. On November 29, 2011, CDSS filed an application for an inspection warrant so
they could continue the investigation. CDSS’s application was granted, and on December 5, 2011
and December 9, 2011, CDSS conducted a site inspection during the execution of inspection
warrant. They interviewed clients and staff, and collected client records including CPS history,
and some educational and admission records, as well as facility records including staff meetings
on behavior interventions. Additionally, CDSS collected website information from New Day and
RVCA’s websites, interviewed parents, and collected other agency information.

12. My review of the file showed that on January 24, 2012, Licensing Program
Manager (LPM) Julie Darden received a new complaint from a parent of a child recently
discharged from New Day. The parent reported that her daughter was discharged without
warning, and that staff attempted to send her home by bus despite her history of AWOL and
prostitution. The parent stated that the program was different than how it was presented to her:
she was told that they had an educational and church program, a school, counselors on campus,
fully qualified staff who were not former RVCA clients, and that her daughter would receive
regular counseling. In reality, her daughter only received phone consuits with a therapist with
staff listening in, the school was not accredited, the staff were mostly former RVCA clients, and

the staff took her daughter off ADHD medication without consulting her.

4

 

Declaration of la Lo [SO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo fo SS OBO WH FF WS NHN RF

ee
RRB BSB 8 SF Cae QDaAaaE BRE

26
27
28

 

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 5 of 18

13. On July 6, 2012, LPAs attempted to follow up on the health and safety concerns
submitted to CDSS. CDSS requested interviews with staff and clients. Program Directors stated
that they would not allow interviews without a warrant and asked the LPAs to immediately leave
the premises.

14. On July 30, 2012, LPA Susan Sadler conducted an interview with a clinician, Jeanette
Vo-Vu, at a mental health facility in Redding. Ms. Vo-Vu stated that she was concerned that
RVCA staff were not trained to assess or assist students with mental health problems, as the staff
were not provided with any training and did not have procedures for medical treatment of
students and did not know to handle mental health problems with their students. One RVCA
client was assessed at Ms. Vo-Vu’s mental health facility three times within six months. The
client told RVCA staff about his suicidal ideations and they did not offer him any help, and the
student was adamant that he did not want to return to the RVCA. The student had attempted
suicide on the second visit and again on the third visit and was brought back to the facility with
cuts on each of his arms from his shoulders to his wrists. The student told staff he would
continue to hurt himself if he returned to RVCA and was eventually hospitalized and sent to an
out-of-state facility for care.

15. On November 14, 2012, a meeting was set up between Mr. Ludwig and CDSS at
RVCA, 12069 Tintagel Road, Whitmore, CA. Mr. Ludwig allowed LPM Julie Darden and
Program Administrator Angela Valdez to interview staff and clients chosen at random, but only
using “predetermined questions” agreed to by Mr. Ludwig and Mr. Ludwig was present at all the
interviews. During the meeting, the interviewees appeared to have been coached prior to the
meeting or intimidated or otherwise influenced by Mr. Ludwig’s presence. The answers given by
interviewers were inconsisteni with prior evidence obtained by CDSS with respect to the subject
of whether New Day and RVCA provide counseling or therapeutic services, although they did
confirm a behavioral program.

16. On March 2, 2015, CDSS received a complaint after staff at RVCA reported to Shasta
County Sheriff's Department that a female client was sexually assaulted on several occasions and

“strangled” by another female client at the facility. Both clients were victims of human
5

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo fo JD DH WH FF De BR

tw NY N MW N NN DB BB Be ee ee
SSR FF BRE BE Ee UR BDE BK BS

 

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 6 of 18

trafficking, and at least one of the girls was on probation out of San Diego County. A suspected
child abuse report (SCAR) detailing the incident was submitted by the Shasta County Sherriff’s
Department to CDSS.

17. On May 4, 2016, LPA Kirk Marks attempted to conduct an on-site investigation but
was denied access to the facilities, staff, and youth by RVCA staff. No inspection of RVCA’s
campus was conducted.

18. On June 26, 2015, CDSS’ Regional Manager met with Mr. Ludwig in an attempt to
resolve whether the facility was functioning as a group home. Based on the information
provided, CDSS could not determine if RVCA was operating as a group home, and closed the
investigation, concluding that the findings were inconclusive, although the allegation may have
happened or is valid, there is not a preponderance of evidence to prove that allegation.

19. On September 11, 2018, CDSS received a referral regarding a Buzzfeed article
entitled “Scared Straight,” published on September 8, 2018. The article contained interviews

with several former residents of RVCA and employees, who alleged that RVCA:
(a) Punished residents for saying they were gay or bisexual;

(b) Punished residents by using a “no talk” and “no touch” rule, which prohibited residents
from talking to each other, making eye contact, or having any form of human contact;

(c) Cared for children with mental illness such as depression, who have experimented with
drugs, or run away from home;

(d) Failed to comply with mandated reporting requirements and did not report claims of
physical or sexual abuse by parents or other adults;

(e) Failed to train staff to handle sexual or physical abuse claims;

(f)} Punished residents who attempted suicide or harmed themselves;

(g) Limited residents’ diet to peanut butter sandwiches and water for days or weeks at a time
as a punishment;

(h) Failed to post its rules and altered them at a moment’s notice;

(i) Decided when residents could speak to their parents and read and censored residents’

incoming and outgoing letters.

6

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EEB)

 
Oo CO JT DBD Wr FF WH SB =

Nw a sp a ee eH as

29
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 7 of 18

20. On October 10, 2018, LPA David Leach conducted online research by viewing Teen
Rescue’s Facebook page at https:/Avwww.facebook.com/TeenRescue/, and found a page of
reviews. LPA David Leach reached out to one of the authors via Facebook messenger, who was
former client of RVCA’s southern California campus from February 16, 2000 to June 18, 2001.
The former client stated that she was taken from her home one night between 4 a.m. to 5 a.m. by
two men who entered her bedroom and handcuffed her. When she arrived at RVCA, she was not
allowed to speak to anyone for three days, and nobody could speak to her. Each client had a
badge they wore on their uniform which indicated whether a client was on the “no talk” rule. She
was put in the program because she had been caught with an empty vodka bottle and two packs of
cigarettes in her backpack. She stated that she went AWOL from the facility once after being
blamed for something she hadn’t done, and when she returned to the facility she was placed on
the “no talk, no touch” rule for a while. Staff watched the kids all the time, and if two girls
became close friends, conversed, and hung out, staff would put them on “no talk” to discourage
the friendship. Staff also encouraged other clients watch each other and alert staff if two people
were becoming too close. She also stated that she was later diagnosed with bi-polar disorder, and
wondered whether things would have been different if she had been evaluated earlier in her life.

21. On October 10, 2018, CDSS Investigator Christine Ferris interviewed a former
RVCA (then known as Julian Youth Academy) client who resided at the Julian Academy campus
from May 2005 to March 2007. She was a troubled teen who ran away from home repeatedly,
and her parents threatened to send her “somewhere” if she didn’t stop her behavior. On the
morning she was sent to RVCA, she woke up with a large man and woman in her bedroom. They
drove her to her to RVCA and she was “strip searched,” and her bag was searched. Her parents
became aware of RVCA through a therapist she was seeing and recommended that she attend to
improve her behavior.

22. According to the former client, there were approximately forty girls at the location
and four “modular” trailers on the property. She described being punished by “writing lines,”
loss of points, restricted conversations, running laps, and the “‘no talk rule.” She recalled writing

the line “I am valuable in the kitchen and will pay attention” three thousand times after working
7

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-IAM-EFB)

 
oO 6 SO SF OYUN

BRB Be Be Be Bee Se el

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 8 of 18

in the kitchen and messing something up. As the girls gained staff’s confidence, they would
attain a certain level of points and be considered “superior” and called “uppers.” New girls or
girls with problems would be called “lowers or downs.” The level system had levels from “A —
L4” and upper girls were placed in charge of lower girls and were responsible for their behavior,
and the girls were expected to write notecards notifying staff of anyone who did something
“against the rules.” She reported the rules were not written and were arbitrary, but they learned
“through punishment and the others girls” what to do or not do. She stated that the point system
created a “tremendous amount of anxiety.” Every morning the girls would be given their
“progress reports” showing how many points they had lost or gained the day before, and the girls
had to attain a certain level of points to “graduate” from the program and go home. They were
allowed to write and receive letters from their parents, but the letters were read by staff prior to
being sent, and parents were warned that their children would “say anything” and to “read
between the lines of their letters” because their child was “trying to manipulate them.”

23. The former client stated to CDSS Investigator Christine Ferris that she was
molested prior to her arrival at RVCA and informed her parents and a RVCA staff member who
was called a “therapist.” Ms. Hiesterberg, but “nothing was done.” It is important to note that this
may have contributed to the behaviors that led her parents to seek placement at RYCA. However,
she stated that she would not recommend RVCA to anyone as it was a "horrible" experience” that
caused her "severe social anxiety" due to the lack of “normal social relationships" with people,
family, and friends. She stated that the program broke the girls down spiritually and emotionally
and it was too extreme.

24. On October 15, 2018, Investigator Christine Ferris interviewed another former
RVCA client who attended RVCA from May 5, 2001 to October 15, 2002. She reported that
child protective services had been called regarding her “abusive household” and she was sent to
RVCA to “avoid being a ward of the court.” She was taken to RVCA by a social worker and told
by RVCA staff member Mrs. Nardina Light that she would be there for one and a half years, she
would not see her friends, and would only be allowed to see her parents after two months and

other family after one year. There would be no communication other than monitored letters to
8

 

Declaration of Ila Lo [SO Defendants’ Opposition to Motion TRO and PI (2;19-cv-00457-JAM-EFB)

 
Oo CO SS AO OH FSF WY Ye

en

25
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 9 of 18

and from her parents and she would “lose all her belongings.” The points system and level
system were explained to her, and she was told that once a certain level of points were eared,
“liberties” would be returned like the “right to speak.” The rules were not written and she learned
what was acceptable from the other girls. Girls were punished using the “no talk” rule, which
was a “type of solitary confinement,” as nobody could speak or make eye contact with you. Staff
and girls acted as though “you did not exist.” Staff were also trained that the girls were master
manipulators and may or may not have assisted them based on whether they believed their needs
were valid or not. They would also be made to run to the “point of physical exhaustion,” and they
were also punished by physical labor. She was made to stack a “load of logs approximately five
feet high, then move it up and down a hill nineteen times.” Girls were also punished by writing
lines that were “insulting” and “demoralizing” thousands of times.

25. The program consisted of schooling which entailed working in work books - but
“no staff was a trained teacher” — prayer sessions, Bible reading, and chores. The former client
stated that she observed girls arriving in handcuffs. She was also familiar with the FACESS
program where Mr. Ludwig “supposedly” rescues children from sex trafficking and rehabilitates
them to “re-enter society.” She stated that sometimes girls would be transferred to other facilities,
which is common “in behavior modification programs as children are shuffled to other places.”

26. | After two months in the program, her parents were able to visit her at the campus
but there was a “baby monitor” in the room so staff could listen to their conversation. Parents had
been “conditioned” to believe everything the girls said was a “lie” so nobody could disclose any
problems to their parents. On one occasion, she had what she described as an epileptic grand mal
seizure and fell down a flight of stairs. Her parents were not notified. Mrs. Light then “faked” a
call to her parents and "pretended" to explain the situation. Mrs. Light hung up the phone and
told her that her parents did not want to speak with her and were not coming to see her and knew
that they had "everything under control." She later learned from her mother that no call was ever
made.

27. The former client stated that she did not rebel against the punishments, and Mr.

Ludwig suggested an “exorcism” be conducted on her because it was “unnatural” that she was not
9

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-IJAM-EFB)

 
Oo 728 SN BO A FO He Ue

eee SH a

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 10 of 18

crying. However, her mother denied Mr. Ludwig permission to do the exorcism.

28. The former client also stated that staff are living a double life and are doing “illicit
drugs, mostly cocaine” on campus and believe that “an end of time war is coming between them
and the government.” She heard that staff are “stockpiling weapons.”

29. Following the 2018 referral and CDSS’ preliminary investigation, CDSS requested
representation from the Attorney General’s Office to obtain an administrative inspection warrant,
so that CDSS could inspect New Day and RVCA and determine if they were operating without a
license in violation of the Community Care Facilities Act.

30. On January 18, 2019, I participated in an unlicensed care investigation on the
campus of RVCA. Due to the repeated refusal of RVCA to allow CDSS to conduct complaint
investigation interviews of staff or youth, entry on to campus was obtained via an inspection
watrant issued on January 8, 2019 by Shasta County Superior Court Judge Stephen Baker. CDSS
had safety concerns about executing the warrant as a result of disclosures that indicated staff on
campus does not trust government and have weapons including handguns, AR-15 rifles and other
firearms. As a result of CDSS’s safety concerns, California Highway Patrol assisted CDSS with
the service of the warrant, a prospective sweep of the grounds, locating and securing any weapons
and gun safes, and remained on stand-by to ensure weapons were not accessed while CDSS
carried out the inspection.

31. During the January 18, 2019 inspection | interviewed one RVCA staff member,
office manager Andy Rodrigues. CDSS also attempted to interview the rest of the RVCA staff to
get their perspective, confirm youth statements and to gather additional information regarding the
program because the Inspection Warrant signed by Judge Baker authorized interviews of all staff.
However, RVCA staff refused to speak to us even though we provided a copy of the warrant
showing that the scope of the warrant included interviews of siaff. When we asked staff why they
were refusing to speak to us in spite of the warrant, we were told that Phil Ludwig directed all
RVCA staff to refuse to speak to us. In fact, the only reason we were able to interview RVCA
office manager Andy Rodrigues is because we completed her interview before staff were told not

to talk to us.
10

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo Oo SN DB BF BD HB FR

em a a a ees
BS RRP RRR BFE SPEAR AE BHR SSE

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 11 of 18

34. Statements by RVCA staff and youth confirmed that RVCA supervises youth at all
times and directs all youth activities. On January 18, 2019, Staff Rodrigues reported to me and
CDSS Licensing Assistant Program Administrator Lenora Scott that her primary duties include
handling the day to day operations of student schedules and activities, filing student and staff
information in files, and occasionally leading and participating in activities with the youth. Staff
Rodrigues provided us with a detailed schedule of the youths’ daily activities which governs all
activities from rising at 7:30am to bedtime. RVCA Staff Rodrigues confirmed that Teen Rescue,
Inc. and New Day for Children, Inc. also has a program on campus for youth who are
“commercial sexual exploitation children” (CSEC), and that these CSEC girls have even higher
needs than the children at RVCA. She stated that CSEC girls get more “activities” that the other
youth, including horse camp, therapy and a weekly chiropractic appointment. RVCA Staff
Rodrigues confirmed that RVCA staff is responsible for storing and logging medications,
although there is no nurse on campus, and that RVCA is responsible to pick up prescriptions for
the youth.

35. The 29 youth interviewed on January 18, 2019 by CDSS staff all made consistent
statements that confirmed that RVCA provides care and supervision as defined in Title 22
Regulations section 80001(c)(3)(B)-(H). All youth reported to CDSS staff that RVCA staff
provides direct care and supervision to youth at all times, including overnight, and directs all
youth activities. Youth described detailed house rules which are posted in the dorms, and their
daily schedules and activities that included school, meals, physical activities and other routine
activities, and that all youth are on a behavioral system and monitored throughout the day for
points. CDSS workers personally observed these “house rules” or “dorm rules” posted in the
dorms. Youth reported there is never a time when staff are not supervising except inside the
shower stalls, and that at night staff monitor the youth through a video feed and hourly room
checks. Youth reported that RVCA also controls youth’s ability to talk to or even look at peers,
and that there are “restricted communication” or “RC” times throughout the day. Youth reported
that all types of communications with their parents are restricted and monitored. All youth

reported that RVCA centrally stores youths’ medications, including psychotropic medications
11

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
—_

oO SS SDH OO FSF WY LY

BOR eit
PF SB SB EB BF &ke&AaB ase oe Ee Ss

25
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 12 of 18

Zoloft, Clonidine, Lexapro, Seroquel, Oxcarbazeine, Zinco, Sertraline and Vyvance, and that
RVCA distributes medications to the youth and keeps a daily medication log. All youth reported
to me that RVCA arranges and assists with transportation to all medical and dental care and picks
up their prescription medications. The youth told CDSS that RVCA takes, stores and maintains
their property upon admission, and that they are not allowed to keep all of their personal items.
Youth reported that RVCA plans, schedules and monitors all meals and has placed youth on
peanut butter and bread-only diets for many months at a time, as recently as October 2018.
Youths’ ability to access a phone is limited and youth reported that they would be unable to call
9-1-1 or the authorities if needed

36. Witness statements from the January 18, 2019 interviews showed that the school's
function is not educational only, as required by Title 22 Regulations, Division 6, section
80007(a)(6)(E), for the facility to be exempt from licensure. All youth consistently reported that
the school’s focus is behavior and not education, and all of the youth reported being placed at
RVCA for behavioral reasons. No youth reported being placed at RVCA for academic reasons.
Both RVCA Staff Rodrigues and all youth reported that “school” is independent study online, and
they must sit quietly in front of a computer during school hours to do the independent study.
Youth reported there are no teachers teaching “school.” Staff Andy confirmed that staff
qualifications to work at RVCA are that you have a high school education, be 21 years of age, be
DOJ fingerprint cleared, have a good driving record and be a Christian. During a prior
investigation of RVCA in 2011 -12, CDSS discovered that the majority of staff hired at RVCA
were former students. CDSS confirmed that around September of 2011, 23-year-old staff member
and former student named Jessica Bradford had secretly given birth to a baby, hid the baby at
RVCA, then let the baby die of starvation or thirst there on campus.

37. In addition to the information provided about the “school” by RVCA Staff
Rodrigues, several youths reported to CDSS they are struggling with school work but stated there
is no RVCA staff to help them. My review of files on campus did not confirm that there was a
single certificated teacher on campus, although RVCA Staff Rodrigues stated that there is one

volunteer teacher named Karen Armstrong, her mother, who teaches literacy. However, all of the
12

 

Declaration of Ila Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
mo Co SN DH ON FF De Re

i] BRO OR Rae a eae

26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 13 of 18

youth reported there were no teachers and none of them mentioned a teacher named Karen
Armstrong, One youth reported to CDSS it is “not really school” and that you do not get
appropriate materials for the assignments, and that for example, in science you are supposed to do
experiments but since there is no materials and no teacher, you have to “guess” the answers.
Youth stated that although [in addition to the monthly fee their parents pay] their parents can pay
an extra fee for an outside tutor who comes for 1 hour per week, several had requested a tutor and
had not received any tutoring. Youth also provided detailed descriptions of RVCA’s behavior
modification or “levels” system, where throughout the day youth earn or lose points based on
behavior. Youth receive a daily evaluation sheet with points gained or lost based on behavior, not
academics. Youth reported that the only actual “classes” provided on campus by a real person are
for emotional health, anger management or boundaries. In addition, more than one youth reported
that they were not allowed to attend “school” when they misbehaved.

38. Witness statements, the Teen Rescue, Inc., New Day for Children, FACESS aka
Together Freedom websites and RVCA records obtained on January 18, 2019 also showed the
program is designated as providing rehabilitative or treatment services and that the facility
accepts children who are in need of community care facility services, in violation of Title 22
Regulations, Division 6, section 80007(a)(6)(F) and (G). Youth provided CDSS detailed
descriptions of RVCA’s program as a behavior modification or “levels” system, where
throughout the day youth earn or lose points based on behavior. Youth receive a daily evaluation
sheet with points gained or lost based on behavior, Youth reported there is someone named “Ms.
Leann” and “Ms. Posey” that lectures them or provides individual counseling on mental health
issues on campus. Staff Rodrigues also stated that there is someone named “Natasha Posey” who
does counseling on campus, however, CDSS was unable to confirm with the Board of Behavioral
Sciences that a “Natasha Posey” or anyone with a similar name has a license to engage in
counseling. Several youths reported that they had histories of mental health issues, that RVCA
was aware and that they were on psychotropic medications, Youth reported receiving therapy
from counselors both on campus and off campus. Youth also reported that when they had been

placed at RVCA it was for drug or alcohol addiction, however, they did not disclose any
13

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Oo Co NY A wo FF WH BO =

FE Fe Se Pe Re Se RP Oe ee ee
BNRRRRBRB EEDA EE BHR E S

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 14 of 18

treatment they had received from RVCA for the addictions. Youth reported that while there are a
few religious components to the program, such as having their Bible open during “devotional
time,” youth are not required to read the Bible. No youth reported that the focus of the program is
religious; all youth reported that the focus of the program is behavior. Youth reported that RVCA
does not have a church on campus and they do not attend actual “church,” but rather, RVCA
offers “religious videos” that the youth can watch to get behavior points. RVCA Staff Rodrigues
reported that the program is an 18-month long program and confirmed restricted visits with
parents.

39. My review of records obtained on January 18, 2019 in the RVCA files showed the
following additional evidence that RVCA’s function is not educational only, that the program is
designated as providing rehabilitative or treatment services, that the facility knowingly accepts
children who are in need of community care facility services, and that the facility accepts wards

of the juvenile court, all of which are in violation of Title 22 Regulations, Division 6, section

80007(a)(6\{E) - (G) and (1), as follows:

° In answer to the question “WHY DO YOU SEEK PLACEMENT AT RVCA?” on
the RVCA student application forms, parents or guardians consistently wrote that
child is out of control, using drugs or alcohol, experiencing mental health issues,
truancy from school, or engaging in other at-risk behaviors. No applicants said
they sought placement to address education.

° I reviewed youth records that confirmed several youth have mental health
diagnoses including but not limited to Depression, Anxiety, Bipolar Disorder and
Conduct Disorder, and many youth are on psychotropic medications.

° Youth progress in the program is evaluated based on behaviors, not academics.

e The RVCA application packet includes a section about the youth’s history that
includes several pages of extremely invasive questions about the youth’s
behaviors, sexual experiences, use of birth control, dating, relationships, STDs,
mental health conditions, use of drugs or alcohol and contact with the child
welfare/probation system. Almost none of the questions about the youth are about
the youth’s academics.

e There were no records in the youths’ files regarding educational assessments,
standards or performance.

° Communications with parents in the files were primarily regarding behavioral
needs, not education, and notes from Monthly Parent meetings indicate RVCA
announcements were about behavior progress, mental health issues, setting
boundaries, anger and parenting tips.

e Staff filled out incident reports (IRs) not regarding educational issues, but
regarding “emotional outbursts.”

° Student files had “Lesson Homework” sheets filled out by youth all of which
14

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
oOo fo SYN DB WO FSF WS YP

BNR mee
RBUeRRE BRR BFE eB WBaAE BHR S

 

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 15 of 18

related to behavioral goals, not academics.

° One or more youth ai the facility are on juvenile probation and have probation
officers who visit or monitor their placement at RVCA. (Staff Rodrigues also
confirmed this to me.)

40. Ofconcern to the Department is that youth statements taken on January 18, 2019
also showed that youth’s rights are likely being violated and that RVCA’s staff engage in conduct
that is a risk to the health, welfare, or safety of youth in care, which is the type of conduct that the
Department is mandated to monitor and prevent in community care children’s residential facilities
(see Health and Safety Code section 1558(c).) The evidence gathered warrants immediate action
by the Department and the youth’s health, safety and welfare would be at significant risk of harm
if the Department was prohibited or restrained from pursuing an unlicensed care action and
requiring RVCA to obtain a license. Namely, several youths in care reported past and current
suicidal thoughts for which they were not receiving any treatment. More than one youth stated
that when they had reported to RVCA staff they wanted to kill themselves, the youth were denied
access to a counselor because they had not “earned [behavior] level C.” Another youth reported
feeling “trapped” and that no one is listening to him, and that he needs a counselor. Another youth
reported being refused any counseling or support besides prayer. Several youths reported that if
they make “poor behavior choices” RVCA has placed them on a restricted diet of two slices of
bread with peanut butter inside, and two youth reported being placed on this peanut butter and
bread diet for 6 or 7 months as recently as October 2018. Youth reported their shoes are locked up
when not in use so that they cannot run away. Youth reported that if they run away from campus
RVCA confiscates their shoes and gives them flip flops (open toe rubber sandals), and CDSS
staff personally observed one youth wearing flip flops and socks on a very cold day in January,
because his shoes had been confiscated by RVCA. At least one youth reported being forced to go
outside at night in the cold and wait there up to 30 minutes for misbehavior. It should be noted
that the campus is located in the foothills or mountains of Northern California’s Shasta County,
and at night temperatures can be at or near freezing.

41. In addition to the evidence showing the health and safety concerns identified in the

immediately preceding paragraph, more than one youth reported to CDSS that when physically ill
15

 

Declaration of Ia Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
oOo oO SDR A BR OB ONE

Ny NM NH BR NKR ON BR RR BE RE RE lRRlR Rl
BOR PRR RB BP SB GBae Qa aERE AEE SS

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 16 of 18

or hurt, they were denied access to a doctor and instead given essential oils or “home remedies.”
CDSS obtained student records confirming youth are being physically restrained or engaging in
physical altercations with staff for not complying with staff directions, and CDSS did not find in
the files or during interviews of staff or youth any evidence that staff had any training or
education on de-escalation techniques or how to properly restrain someone so that no one gets
hurt, such as the training required for staff at children’s residential facilities (Title 22 Regulations,
Division 6, section 84365 — Emergency Intervention Staff Training). Several youths reported to
CDSS that if they make “poor behavior choices” RVCA has placed them on a restricted diet of
two slices of bread with peanut butter inside, and one youth reported being on this peanut butter
and bread diet for 4 to 6 months straight. Youth reported that they have had RVCA “take away
school” for misbehavior. All youth reported that all types of communications with their parents
are restricted and supervised, RVCA opens and reads all youth mail to and from their parents, and
at least one youth reported that he was required to “re-write” a letter to his parent because RVCA
did not like the content. Staff Rodrigues confirmed to me that staff monitor all youth phone calls.
Youth reported that they do not have unsupervised access to a phone and reported they would not
be able to make a private call to 9-1-1 or the authorities if needed due to an emergency or abuse.
42. Based on the complaint investigation and my review of the investigation evidence
collected to date, it is my opinion that Teen Rescue, Inc., New Day for Children, Inc. and
FACESS aka Teen Triumph, are operating unlicensed community care facilities that provide or
hold themselves out as providing care and supervision, a treatment and rehabilitation program for
at-risk youth, medication management, assistance with obtaining and transportation to medical
and dental care, therapeutic counseling group classes on behavior issues and a strict behavior
modification program, and that the population they serve is at-risk youth. RVCA holds itself out
as providing a program to treat youth with at-risk behaviors and knowingly accepts youth with a
history of mental health conditions, drug or alcohol addictions, a history of being sex-trafficked,
and criminal activity, including youth they know are currently on criminal probation and being
monitored by a county probation officer. However, it is of serious concern to the Department that

we did not find any evidence of staff training, education or experience that would typically be
16

 

Declaration of Ja Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
oO Co NSN DBD HH FF BW HB

hw RRS RR EE REoOR aE BEE ES
wo NN =-—§ © Oo CO NHN DB FH FF WH LO KF &

25
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 17 of 18

expected for a treatment program for youth with any of these behaviors, conditions or histories.
In fact, the Department’s recent activities related to implementation the Continuum of Care
Reform legislation? that has reformed all children’s residential programs under the Community
Care Facilities Act indicate that programs that do not have trauma-informed practices, and that do
not have staff with the proper training, education or experience, may do more harm than good to
children in care.

43. It is my opinion that pursuant to Health and Safety Code sections 1502(a), 1503.5
and 1508, and Title 22, California Code of Regulations, Division 6, section 80006(c), the
Department was required to investigate Teen Rescue, Inc. provides to see whether they are
operating an unlicensed community care facility. Furthermore, based on the findings from the
investigation, the Department’s actions in issuing a Notice of Operation in Violation of law was
necessary and justified in order to protect the health, safety and well-being of vulnerable youth in
care, pursuant to the Department’s mandates at Health and Safety Code Sections 1540, 1540.1,
1541, 1543 and 1547.

44. On April 2, 2019, based on the evidence gathered in CDSS’ inspection showing that
Teen Rescue is currently operating a community care facility without a license, CDSS issued
Notices of Operation of Violation of Law (NOVLs) to Teen Rescue, New Day for Children,
FACESS, and Together Freedom. The NOVLs states that operation without a license could result
in civil and/or criminal action being taken in accordance with California Health and Safety Code

sections 1540, 1540.1, 1541, 1543, and 1547.

 

2 AB 403, Stats. 2015, Ch. 773; AB 1997, Stats. 2016, Ch. 612; AB 404, Stats. 2017; AB 1930.
Stats. 2018, Ch.910.

17

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
vA FS Ww ht

Oo CO ss] NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 19 Filed 04/09/19 Page 18 of 18

I certify under penalty of perjury under state and federal laws that the foregoing is true and
correct.

Dated: April 9, 2019 and signed at the CDSS Office 2525 Natomas Park Drive, Suite 260,

Ia Lo
CDSS Regional Manager

Sacramento, CA 95833.

SA2019101170
13619652.docx

18

 

Declaration of la Lo ISO Defendants’ Opposition to Motion TRO and PE (2:19-cv-00457-JAM-EFB)

 
